DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2020 has been entered, claims 1, 4-14 and 20-24 are allowed, claims 15-19 and 25 remain pending in the application, applicant’s amendment to claim 20 has overcome previous objection.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Juliver U.S. Patent Application 20120041675 in view of Lee U.S. Patent Application 20110176734, and further in view of Offenberg U.S. Patent Application 20150248235.
Regarding claim 15, Juliver discloses a mobile device comprising: 
a display (display); 
a camera (camera in mobile device 60) communicably coupled with the display; 

and a memory (RAM 108) coupled to the processor, the memory storing instructions, which when executed by the processor, cause the mobile device to perform operations (paragraph [0050]: The CPU 104 executes an operating system and a transportation service management and dispatching application. RAM 108 provides relatively-responsive volatile storage to the CPU 104. The I/O interface 112 allows for input to be received from one or more devices, such as a keyboard, a mouse, etc., and outputs information to output devices, such as a display and/or speakers; paragraph [0122]: a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60) including: 
receiving a request associated with a user device of a user that has requested transportation; receiving visual information about an environment around the user, the visual information providing a set of one or more physical characteristics about the environment around the user (paragraph [0088]: Once the client has logged in, the client selects to request a new trip (220). A new trip may consist of the process of acquisition, retrieval and communication of several pieces of information intended to facilitate a client's request for fulfillment of specific trip requirements via the taxi company; paragraph [0122]: a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 52 for analysis or analyzed locally... the client management server 52 and/or the client application may attempt to identify key elements shared by the client's photographed image(s) that aid in confirming the client's location); 
receiving a notification that the mobile device is arriving a location for the user, the notification enabling Augmented Reality (AR) mode (paragraph [0101]: The client may be able to schedule a notification alarm at a specified amount of time before the pre-booked vehicle is due to arrive; paragraph [0197]: once in visual range of the client by overlaying the system-integrated car's information on the appropriate vehicle over or beside the actual image of the vehicle, as it appears when seen through the client's mobile device's camera);

analyzing the data to identify at least one characteristic of the set of one or more characteristics of the visual information; matching the information with the data based on the identifying of the at least one characteristic (paragraph [0218]: A system-integrated vehicle may be assisted in identifying the proximity of an assigned client-based on the strength of a signal sent from the client application user's mobile device 60; paragraph [0220]: The vehicle may receive data from the client management server 52 and or the transportation service provider system 24 enabling it to uniquely identify said client's mobile device 60); 
and providing an identifier on the display of the mobile device to indicate a location corresponding to the user (paragraph [0220]: The vehicle may receive data from the client management server 52 and or the transportation service provider system 24 enabling it to uniquely identify said client's mobile device 60; paragraph [0197]: once in visual range of the client by overlaying the system-integrated car's information on the appropriate vehicle over or beside the actual image of the vehicle, as it appears when seen through the client's mobile device's camera… Conversely, system-integrated drivers can use the same technology to identify their target client (the client) and the client application user information as they become close enough to see).

Lee discloses storing, in the memory of the mobile device, the set of one or more physical characteristics about the environment in the memory of the mobile device (paragraph [0006]: when the portable terminal intends to search for information on a building included in the captured image, the portable terminal may recognize the building included in the image and then may obtain information on the building by searching pre-stored data; paragraph [0040]: The ROM stores a microcode of a program, by which the controller 100 and the image analyzer 102 are processed and controlled, and a variety of reference data; paragraph [0041]: The RAM is a working memory of the controller 100 and stores temporary data that is generated while programs are performed. In addition, the flash ROM stores a variety of refreshable data);
analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the visual information; matching the visual information with the image data based on the identifying of the at least one physical characteristic (paragraph [0098]: the portable terminal analyzes a location relation of the extracted feature points, estimates a regular arrangement pattern of the feature points, and compares the estimation results to be applied to building recognition... can determine whether the buildings included in the two images are identical; Lee’s teaching of recognized image will be combined with Juliver’s device, to match the image with received visual information from user).

Juliver as modified by Lee discloses all the features with respect to claim 15 as outlined above. However, Juliver as modified by Lee fails to disclose in response to a gesture received at the device, causing the display to provide the AR mode. 
Offenberg discloses in response to a gesture received at the device, causing the display to provide the AR mode (paragraph [0240]: The user may activate the augmented reality mode of the device 13211 (e.g. via a user gesture…); Offenberg’s teaching of activating AR via gesture can be used in Juliver and Lee’s device, such that devices provide AR mode in response to user gesture).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Juliver and Lee’s to activate AR via gesture as taught by Offenberg, to facilitate user to activate augmented reality mode.

Regarding claim 17, Juliver as modified by Lee and Offenberg discloses the mobile device of claim 15, wherein the visual information includes at least one visual characteristic of the environment around the user, and wherein matching the visual information with the image data includes: 
determining whether at least a specified number of the at least one visual characteristic of the environment around the user are identified within the image data (Juliver’s paragraph [0122]: a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 52 for analysis or analyzed locally... the client management server 52 and/or the client application may attempt to identify key elements shared by the client's photographed image(s) that aid in confirming the client's location; paragraph [0220]: The vehicle may receive data from 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Juliver’s to analyze the image data as taught by Lee, to facilitate user to obtain information which is relevant to user's needs or situation; and combine Juliver and Lee’s to activate AR via gesture as taught by Offenberg, to facilitate user to activate augmented reality mode.

Regarding claim 18, Juliver as modified by Lee and Offenberg discloses the mobile device of claim 15, wherein the operations further include: receiving a notification that the mobile device is within a specified distance of the location corresponding to the user; 
and activating an augmented reality mode in response to the notification (Juliver’s paragraph [0197]: the system 20 supports the ability of the client to visually identify and isolate the particular vehicle that has been dispatched to them from amongst several possibly similar vehicles and other objects, once in visual range of the client by overlaying the system-integrated car's information on the appropriate vehicle over or beside the actual image of the vehicle, as it appears when seen through the client's mobile device's camera… Conversely, system-integrated drivers can use the same technology to identify their target client (the client) and the client application user information as they become close enough to see; paragraph [0124]: The client application can alarm the driver visually or audibly as the vehicle approaches a destination; paragraph [0220]: The vehicle may receive data from the client management server 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Juliver’s to analyze the image data as taught by Lee, to facilitate user to obtain information which is relevant to user's needs or situation; and combine Juliver and Lee’s to activate AR via gesture as taught by Offenberg, to facilitate user to activate augmented reality mode.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Juliver U.S. Patent Application 20120041675 in view of Lee U.S. Patent Application 20110176734, in view of Offenberg U.S. Patent Application 20150248235, and further in view of Jacobs U.S. Patent Application 20110249092.
Regarding claim 16, Juliver as modified by Lee and Offenberg discloses the mobile device of claim 15, wherein the matching determines that the user matches more visual characteristics of the visual information (Juliver’s paragraph [0122]: a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 52 for analysis or analyzed locally... the client management server 52 and/or the client application may attempt to identify key elements shared by the client's photographed image(s) that aid in confirming the client's location). However, Juliver as modified by Lee and Offenberg fails to disclose at least one visual characteristic of the user, wherein the image data includes a plurality of persons, wherein the plurality of persons includes the user and at least one other person, and wherein the matching determines that the user matches more visual characteristics of the visual information than the at least one other person. 
Jacobs discloses at least one visual characteristic of the user, wherein the image data includes a plurality of persons, wherein the plurality of persons includes the user and at least 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Juliver, Lee and Offenberg’s to identify the face of user as taught by Jacobs, to identify interested people on display easily and accurately.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Juliver U.S. Patent Application 20120041675 in view of Lee U.S. Patent Application 20110176734, in view of Offenberg U.S. Patent Application 20150248235, and further in view of Alam U.S. Patent Application 20120303263.
Regarding claim 19, Juliver as modified by Lee and Offenberg discloses all the features with respect to claim 15 as outlined above. However, Juliver as modified by Lee and Offenberg fails to disclose the identifier provided on the display is a virtual pin. 
Alam discloses the identifier provided on the display is a virtual pin (paragraph [0069]: The current location can be indicated by, for example, a dot or another location identifier superimposed onto the map display, thereby tracking progress along the route).
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Juliver, Lee and Offenberg’s to indicate the interested object as taught by Alam, to identify interested object on display easily.

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Juliver U.S. Patent Application 20120041675 in view of Lee U.S. Patent Application 20110176734, in view of 
Regarding claim 25, Juliver as modified by Lee and Offenberg discloses the mobile device of claim 15, further comprises: 
receiving visual information around the user, the visual information providing a set of one or more physical characteristics around the user (Juliver’s paragraph [0122]: a client takes a picture of a building or storefront where they are located using the camera in their mobile device 60. The image can be either uploaded to the client management server 52 for analysis or analyzed locally... the client management server 52 and/or the client application may attempt to identify key elements shared by the client's photographed image(s) that aid in confirming the client's location);
storing, in the memory of the mobile device, the set of one or more physical characteristics around the user in the memory of the mobile device; after storing the visual information, capturing image data using the camera of the mobile device (Lee’s paragraph [0006]: when the portable terminal intends to search for information on a building included in the captured image, the portable terminal may recognize the building included in the image and then may obtain information on the building by searching pre-stored data; paragraph [0040]: The ROM stores a microcode of a program, by which the controller 100 and the image analyzer 102 are processed and controlled, and a variety of reference data);
receiving the image data from the camera of the mobile device; analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the visual information; matching the visual information with the image data based on the identifying of the at least one physical characteristic (Lee’s paragraph [0098]: the portable terminal analyzes a location relation of the extracted feature points, estimates a regular arrangement pattern of the feature points, and compares the estimation results to be applied to building recognition... can determine whether the buildings 
providing an identifier on the display of the mobile device to indicate a location corresponding to the user (Juliver’s paragraph [0220]: The vehicle may receive data from the client management server 52 and or the transportation service provider system 24 enabling it to uniquely identify said client's mobile device 60; paragraph [0197]: once in visual range of the client by overlaying the system-integrated car's information on the appropriate vehicle over or beside the actual image of the vehicle, as it appears when seen through the client's mobile device's camera… Conversely, system-integrated drivers can use the same technology to identify their target client (the client) and the client application user information as they become close enough to see). 
However, Juliver as modified by Lee and Offenberg fails to disclose receiving visual information about the user, the visual information providing a set of one or more physical characteristics about the user explicitly.
Hwang discloses receiving visual information about the user, the visual information providing a set of one or more physical characteristics about the user (paragraph [0132]: the face recognition apparatus removes a background region from an input image received from the image input unit 110, detects a specific element of the face, detects a first face image M based on the specific element of the face, detects eyes in the detected face image); 
analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the visual information; matching the visual information with the image data based on the identifying of the at least one physical characteristic (paragraph [0132]: the face recognition apparatus… detects a specific element of the face, detects a first face image M based on the specific element of the face, detects eyes in the detected face image; paragraph [0153]: The face recognition apparatus then compares the probability values between the observation nodes… and then 
Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention was made to combine Juliver, Lee and Offenberg’s to identify person as taught by Hwang, to assist driver in identifying client correctly.

Allowable Subject Matter

Claims 1, 4-14 and 20-24 are allowed.
The following is a statement of reasons for the indication of allowable subject matter for claim 1, 4-14 and 20-24.  
Claims 1 and 14 recite storing vehicle information about a specific vehicle for a user of the mobile device, the vehicle information providing a set of one or more physical characteristics of the specific vehicle; receiving a notification from a driver device that the specific vehicle is arriving, the notification enabling Augmented Reality (AR) mode; in response to a gesture received from the user at the mobile device, causing the display to provide the AR mode; capturing image data using the camera of the mobile device in the AR mode; receiving the image data from the camera, the image data including the specific vehicle; analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the specific vehicle that are stored in the memory to identify the at least one physical characteristic; identifying the specific vehicle using an image analysis engine by comparing the at least one physical characteristic in the image data to the one or more physical characteristics of the specific vehicle that are stored in the memory; and providing an indication of the specific vehicle on the display of the mobile device.


Claims 20 recites receiving a request associated with a user device of a user that has requested transportation; receiving visual information about the user ©f and an environment around the user, the visual information providing a set of one or more physical characteristics about the user or the environment around the user; storing the set of one or more physical characteristics about the user or the environment around the user in a memory of the mobile device; receiving a notification that the mobile device is arriving a location for the user, the notification enabling Augmented Reality (AR) mode; in response to a gesture received from the mobile device, causing the display to provide the AR mode; capturing image data using the camera of the mobile device; receiving the image data from the camera of the mobile device in the AR mode; removing one or more objects in the image data that do not correspond to people; analyzing the image data using an image processing engine to identify at least one physical characteristic of the set of one or more physical characteristics of the visual information; matching the visual information with the image data based on the identifying of the at least one physical characteristic; and providing an identifier on the display of the mobile device to indicate a location corresponding to the user.
It takes Juliver 20120041675, Hwang 20120155718, Kaelbling 20120313751 and Offenberg 20150248235 to teach these limitations. Although the individual limitations recited in the claims do exist in isolation in the prior art of record, the specific combination recited by the Applicant is found to be non-obvious. These limitations when read in light of the rest of the limitations in the claim make the claim allowable subject matter.

Claims 4-13 and 21-24 are allowed because they depend on claim 1. 

Response to Arguments

Applicant's arguments filed 10/5/2020, page 20 - 21, with respect to the rejection(s) of claim(s) 15 under 103, have been fully considered and are moot upon a new ground(s) of rejection made under 35 U.S.C. 103 as being unpatentable over Juliver U.S. Patent Application 20120041675 in view of Lee U.S. Patent Application 20110176734, and further in view of Offenberg U.S. Patent Application 20150248235, as outlined above.

Applicant argues on page 20-21 that Juliver in view of Lee fails to teach or suggest “receiving a notification from a driver device that the specific vehicle is arriving; determining a gesture from the mobile device to cause a display to provide an Augmented Reality (AR) mode” as recited by claim 15 as amended.

In reply, the rejection is based on Juliver, Lee and Offenberg combined. Julia discloses receiving a notification that the mobile device is arriving a location for the user, the notification enabling Augmented Reality (AR) mode (paragraph [0101]: The client may be able to schedule a notification alarm at a specified amount of time before the pre-booked vehicle is due to arrive; paragraph [0197]: once in visual range of the client by overlaying the system-integrated car's information on the appropriate vehicle over or beside the actual image of the vehicle, as it appears when seen through the client's mobile device's camera);
Offenberg discloses in response to a gesture received at the device, causing the display to provide the AR mode (paragraph [0240]: The user may activate the augmented reality mode of the device 13211 (e.g. via a user gesture…)). Offenberg’s teaching of activating AR via 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yi Yang whose telephone number is (571)272-9589.  The examiner can normally be reached on Monday-Friday 9:00 AM-6:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on 571-272-7515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/YI YANG/
Examiner, Art Unit 2616